        Case 7:21-cr-00197-PMH Document 94 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


  UNITED STATES OF AMERICA,

                        -agamst-
                                                               7:21-cr-00197"

Anthony Riccardi
                        Defendants).
                                                    -X


Defendant Anthony Riccardi hereby voluntarily consents to participate in the following
proceeding via ^ videoconferencing or 1E1 teleconferencing:


D Initial Appearance Before a Judicial Officer

^ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing

Q Bail/Detention Hearing

Q Conference Before a Judicial Officer - Assignment of Counsel




    ^^;      ^
Defendant's Signature                              Defendant's Counsef1f§ignature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  ^^^[ ^\<-<^<^J<                                        JVHchael Lambert Esc^
Print Defendant's Name                             Print Counsel's Name



This proceeding was conducted by reliable videp or telephone conf^^in^:t^toflt(|y.



Date
